Appellant was convicted of aggravated assault and prosecutes this appeal.
No statement of facts accompanies this record and under such *Page 63 
circumstances we can not review the grounds alleged in the motion for a new trial. However, the affidavit of appellant's counsel accompanies the record and he swears that "he presented to the county judge a statement of facts, duly made out for his approval and that the county judge refused to approve same, stating he did not care to sign it, and that the county judge has failed to make out and file a statement of facts in this cause; that it is in no way the fault of defendant or his counsel that a statement of facts does not accompany the record, but such fact is wholly due to the failure and refusal of the county judge to act in the premises." Under this showing it appears that appellant has been deprived of a statement of facts without negligence on his part, and under such circumstances he is entitled to a reversal of his case.
The judgment is reversed and the cause remanded.
Reversed and remanded.